Case: 21-50219     Document: 00516316549         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 12, 2022
                                  No. 21-50219
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gary Paul Karr,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:99-CR-274-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gary Paul Karr received a five-count indictment for his role in the
   deaths of Madalyn Murray O’Hair, Robin Murray O’Hair, and Danny Fry.
   While the jury convicted Karr on four of the five counts, it acquitted him of
   conspiracy to kidnap. And most importantly for this appeal, the jury found


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50219         Document: 00516316549                Page: 2       Date Filed: 05/12/2022




                                           No. 21-50219


   that his conduct underlying Count 3—traveling in interstate commerce to
   commit a crime of violence—did not result in the death of another person.
   At resentencing however, the district court applied § 2B3.1(c) of the
   Sentencing Guidelines, which cross-references the offense guideline for
   murder, U.S.S.G. § 2A1.1. The district court held that a preponderance of
   the evidence showed that Karr committed murder. To reach this holding, the
   district court relied in part on a 20-year-old out-of-court statement by Karr’s
   now-deceased co-conspirator, David Waters.
           Karr argues that the district court erred in applying § 2B3.1(c) for two
   reasons. First, he argues that this was unconstitutional because it relied on
   acquitted conduct. The jury had acquitted him of conduct resulting in the
   death of another person, which he argues cannot be reconciled with the
   district court’s application of the murder guideline. Karr argues that it
   violates the Fifth and Sixth Amendments to consider acquitted conduct at
   sentencing. However, Karr concedes that this argument is foreclosed by the
   Supreme Court’s holding in United States v. Watts, 519 U.S. 148, 156–57
   (1997), and this court’s holdings in United States v. Farias, 469 F.3d 393, 399
   (5th Cir. 2006) and United States v. Preston, 544 F. App’x 527, 528 (5th Cir.
   2013) (per curiam). Karr merely wishes to preserve the issue for further
   review.1



           1
             Distinguished jurists have called Watts into question. See, e.g., United States v.
   Jones, 135 S. Ct. 8, 8–9 (2014) (Scalia, J., joined by Thomas, J., and Ginsberg, J., dissenting
   from denial of certiorari) (encouraging the Court to decide whether the Due Process Clause
   and the Sixth Amendment’s jury trial right permit judges to sentence defendants based on
   uncharged or acquitted conduct); United States v. Sabillon-Umana, 772 F.3d 1328 (10th Cir.
   2014) (Gorsuch, J., majority) (citing Justice Scalia’s dissent in Jones); United States v. Bell,
   808 F.3d 926, 928 (D.C. Cir. 2015) (Kavanaugh, J., concurring in denial of rehearing en
   banc) (“Allowing judges to rely on acquitted or uncharged conduct to impose higher
   sentences than they otherwise would impose seems a dubious infringement of the rights to
   due process and to a jury trial.”).




                                                  2
Case: 21-50219        Document: 00516316549              Page: 3       Date Filed: 05/12/2022




                                          No. 21-50219


           Additionally, Karr argues that the district court erred by relying on
   Waters’s statement, which was unreliable because Waters was more culpable
   and had an incentive to inculpate Karr to secure a more favorable plea
   agreement. The district court only had to find that § 2B3.1(c) applied based
   on “a preponderance of the relevant and sufficiently reliable evidence”—not
   beyond a reasonable doubt. United States v. Barfield, 941 F.3d 757, 762 (5th
   Cir. 2019). The district court concluded that even disregarding Waters’s
   statement, other evidence in the record supported application of U.S.S.G.
   § 2B3.1(c). Karr only objects to the district court’s reliance on Waters’s
   statement and failed to challenge the sufficiency of the other information the
   district court relied on. Because Karr abandoned any objection to the district
   court’s alternative bases for applying § 2B3.1(c), he would not be entitled to
   the relief he seeks even if he is right that Waters’s statement was unreliable.
   See United States v. Elashyi, 554 F.3d 480, 494 n.6 (5th Cir. 2008).
           AFFIRMED.




            Karr argues that Watts never actually decided whether relying on acquitted or
   uncharged conduct violates the Fifth and Sixth Amendments. Instead, Karr argues that
   Watts focused only on whether the sentencing guidelines and applicable statutes allowed
   district courts to do so. Nevertheless, as Karr concedes, our court has held that Watts also
   bars challenges based on the Fifth and Sixth Amendments. See Farias, 469 F.3d at 399;
   Preston, 544 F. App’x at 528.




                                                3